In an action to recover damages for personal injuries, defendant appeals from an order of the Supreme Court, Orange County, entered September 1, 1971, which denied its motion to dismiss the complaint. Order reversed, on the law, without costs, and motion granted. The complaint alleges that the defendant village negligently permitted the accumulation of snow and ice upon which plaintiff slipped. The absence of an allegation of active negligence on the part of the village required plaintiff to comply with section 341-a of the Village Law. That section provides that “Ho civil action shall be maintained against the village for damages or injuries to person or property * * * sustained solely in consequence of the existence of snow or ice upon any sidewalk, crosswalk, street, highway, bridge or culvert unless written notice * * ® of the existence of the snow or ice, relating to the particular place, was actually given to the village clerk and there was a failure or neglect within a reasonable time after the receipt of such notice * * * to cause the snow or ice to be removed, or the place otherwise made reasonably safe.” Compliance with this section must be alleged (MacMullen v. City of Middletown, 187 N. Y. 37). Plaintiff’s failure to do so renders the complaint fatally defective. Martuscello, Acting P. J., Latham, Christ, Brennan and Benjamin, JJ., concur.